      Case 1:19-cv-00386-SHR-PT Document 91 Filed 05/29/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARRETT S. TUNSIL,            :                   Civil No. 1:19-CV-0386
                              :
       Plaintiff,             :                   Judge Sylvia H. Rambo
                              :
    v.                        :
                              :
GOVERNOR THOMAS WOLF, et al., :
                              :
       Defendants.            :



                                 MEMORANDUM

      Presently before the Court are Mr. Tunsil’s motions for temporary

restraining orders and a second motion for default. (Docs. 80 – 82.) As Mr. Tunsil

has not demonstrated a likelihood of success on the merits on the underlying

claims in this action or irreparable harm, his motions for injunctive relief will be

denied. His motion for default will be denied as both sets of Defendants have filed

motions pursuant to Fed. R. Civ. P. 12(e).
      Case 1:19-cv-00386-SHR-PT Document 91 Filed 05/29/20 Page 2 of 6




I.    Relevant Procedural History

      Mr. Tunsil is a state inmate incarcerated at the Coal Township State

Correctional Institution (SCI-Coal Township) in Coal Township, Pennsylvania.

Having paid the filing fee in this matter Mr. Tunsil proceeds pro se but not in

forma pauperis. (Doc. 9.) The Court dismissed his complaint upon screening but

granted Mr. Tunsil leave to file an amended complaint. (Doc. 14.) Mr. Tunsil

filed his amended complaint on June 12, 2019, naming twenty-one defendants. He

alleges that prison and contract medical staff, due to their racial animosities,

verbally assaulted him and denied him medically necessary care for his physical

and mental health ailments. (Doc. 16.) The Commonwealth and Medical

Defendants have filed independent motions for more definite statements in

response to the amended complaint. (Docs. 38 and 56.) Mr. Tunsil has until June

26, 2020, to file a brief opposition to Defendants’ motions. (Doc. 73.)



II.   Discussion

      A.     Motions for Injunctive Relief

      “A preliminary injunction is an extraordinary remedy granted in limited

circumstances.” Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 131 (3d Cir. 2017)

(citation omitted). In determining whether to grant a motion seeking preliminary

injunctive relief, the Court considers the following four factors: “(1) has the

                                           2
       Case 1:19-cv-00386-SHR-PT Document 91 Filed 05/29/20 Page 3 of 6




moving party established a reasonable likelihood of success on the merits (which

need not be more likely than not); (2) is the movant more likely than not to suffer

irreparable harm in the absence of preliminary relief; (3) does the balance of

equities tip in its favor; and (4) is an injunction in the public interest?” Fulton v.

City of Philadelphia, 922 F.3d 140, 152 (3d Cir. 2019) (citing Reilly v. City of

Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017)). If the first two “gateway factors”

are satisfied, “a court then considers the remaining two factors and determines in

its sound discretion if all four factors, taken together, balance in favor of granting

the requested relief.” Reilly, 858 F.3d at 179.

       Mr. Tunsil alleges prison officials are denying him access to his medical

records, legal research materials and medical services for the purpose of severely

injuring, maiming, crippling, kill or murdering him. (Doc. 80 at 1.) He claims

prison staff continue to taunt him about his lawsuit and yell racial slurs at him.

(Id.) His request for the medical department to issue him a letter detailing all of his

chronic conditions was denied. (Id. at 2.) Medical staff advised that his request

would not be honored without a court order or subpoena and that his request for his

medical records would not be honored because of COVID-19 restrictions. (Doc.

81.)

       The Court will deny Mr. Tunsil’s motions for injunctive relief without

prejudice because he has not met the exacting standards necessary to grant him

                                            3
      Case 1:19-cv-00386-SHR-PT Document 91 Filed 05/29/20 Page 4 of 6




injunctive relief. First, Mr. Tunsil has not made a showing of his likelihood of

success on the merits of his claims asserted in the amended complaint. He has not

demonstrated that Defendants withheld medical care, or interfered with prescribed

medical or mental health care, for racially or retaliatory reasons. Additionally, he

has not demonstrated irreparable harm if not granted immediate access to his

medical records or the law library. As noted, Mr. Tunsil’s response to Defendants’

motions for a more definite statement are not due until June 26, 2020. The

Department of Corrections’ mitigation efforts in response to the COVID-19

pandemic have necessitated the modification of the number of inmates that may

use the law library at any given time due to the need to maintain proper social

distancing. “Legal libraries will be prioritized based on most critical need.” See

https://www.cor.pa.gov/Pages/COVID-19.aspx. (last visited May 9, 2020).

Inmates with active criminal and habeas matters will take priority over civil actions

such as Mr. Tunsil’s. Regardless, Mr. Tunsil has not demonstrated his need to

access the law library in responding to Defendants’ motions. The Court is not

persuaded that he needs access to the law library for the purpose of responding to

the motions for a more definite statement as to his claims against each of the

defendants. Thus, he has not demonstrated that he will suffer irreparable if the

requested relief is not granted. Certainly, Mr. Tunsil has not demonstrated how

any prison or medical Defendants have attempted to severely injure, maim, or

                                          4
      Case 1:19-cv-00386-SHR-PT Document 91 Filed 05/29/20 Page 5 of 6




murder him. The Court will not grant injunctive relief on such conclusory

allegations. Assessing the allegations of Mr. Tunsil’s motions for injunctive relief,

they will be denied due to his failure to meet the first two gateway factors

necessary to the grant of injunctive relief.

      Once Defendants’ motions for a more definite statement are resolved, the

Court will issue a scheduling order addressing discovery and the filing of

dispositive motions in this case. At that point, Mr. Tunsil will be permitted to

serve defense counsels, not local prison officials, with interrogatories and requests

for production of document in accordance with the Federal Rules of Civil

Procedure to obtain information relative to his claims.



      B.     Second Motion for Default

      Mr. Tunsil seeks default judgment in his favor in response to prison

officials’ refusal to grant him additional access to the prison law library. Mr.

Tunsil was advised as recently as May 4, 2020, that he was not welcome in the law

library and that “anyone with a similar complaint would also be denied.” (Doc.

82.) As previously noted, as part of the Pennsylvania Department of Corrections’

mitigation measures necessitated by COVID-19, access to prison law libraries has

been modified. Mr. Tunsil has not demonstrated his temporary lack of access to

the law library is guided by prison officials’ malfeasance rather than their response

                                           5
      Case 1:19-cv-00386-SHR-PT Document 91 Filed 05/29/20 Page 6 of 6




to the COVID-19 pandemic. Mr. Tunsil’s lack of access to the law library at this

moment will not hamper his ability to respond to Defendants’ pending motions.

Additionally, his motion for default will be denied because both the

Commonwealth and Medical Defendants have filed motions for a more definite

statement pursuant to Federal Rule of Civil Procedure 12(e). See Docs. 38 and 56.

A motion to dismiss filed pursuant to 12(e) alters a party’s date for filing an answer

to the complaint. See Fed. R. Civ. P. 12(a)(4).

      An appropriate order follows.

                                        s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge


Dated: May 29, 2020




                                          6
